internal_revenue_service number release date index number ------------------------------------------ ---------------------- -------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no --------- telephone number -------------------- refer reply to cc ita b04 plr-100909-15 date date in re -------------------------------------------------- ------------------------------------------------------------- legend corp buyer year year dollar_figurew dollar_figurey dollar_figurez accounting firm cpa ------------------------- ----------------------- ------ ------ ------------ ------------ ------------ ------------------------------------- -------------------- dear ---------------------------------- this is in reply to a letter submitted by your authorized representative requesting a ruling on your behalf under sec_453 of the internal_revenue_code and sec_15a d ii of the temporary regulations under the installment_sales revision act of you are requesting permission to make a late election out of the installment_method for the sale of corp stock facts you report income under the cash_basis method_of_accounting and use the calendar_year as your taxable_year you owned percent of the stock of corp a non- plr-100909-15 publically traded company in year you sold all of the stock of corp to buyer an unrelated party the agreement called for you to receive a down payment of dollar_figurew and a secured promissory note of dollar_figurey the promissory note called for ten monthly payments of dollar_figurez all of the installment payments were due in year for several years prior to the year sale you had been using accounting firm to prepare both personal and corporate_income_tax returns you relied on accounting firm to provide you with proper guidance regarding u s tax laws for which you did not have an expertise in year after the sale closed you promptly notified accounting firm of the terms of the stock sale which included submitting the stock purchase and sale agreement to accounting firm based on the information that you submitted accounting firm knew or should have known that all of the installment payments were due in year you and members of accounting firm had various discussions relating to the stock sale and you were not informed of the option to elect out of the installment_method and report the entire gain on the sale in year because of concerns about increased tax_rates if you had known of the option to elect out of the installment_method you would have made the election in year cpa a member of accounting firm who was aware of increased tax_rates in year prepared your joint form_1040 individual_income_tax_return reporting income from the stock sale on form_6252 installment_sale of income which resulted in only reporting income on the cash down payment received in year in year you decided to change accounting firms and were informed by the new firm that an election out of the installment_method was available shortly thereafter your authorized representative filed this ruling_request you and cpa have submitted affidavits consistent with the above facts law and analysis sec_453 provides that except as otherwise provided income from an installment_sale shall be taken into account under the installment_method sec_453 provides however that the installment_method will not apply to a disposition if the taxpayer elects to not have the installment_method apply to such disposition under sec_453 except as otherwise provided by regulations an election out of the installment_method with respect to a disposition may be made only on or before the due_date prescribed by law including extensions for filing the taxpayer’s return of tax for the taxable_year in which the disposition occurs sec_15a_453-1 provides that the election out of the installment_method must be made in the manner prescribed by the appropriate forms for the taxpayer’s return for the taxable_year of the sale a taxpayer who reports an amount_realized equal to the selling_price including the full face_amount of any installment_obligation on the tax_return filed plr-100909-15 for the taxable_year in which an installment_sale occurs will be considered to have made an effective election a cash_method taxpayer receiving an obligation with a fair_market_value that is less than the face value must make the election as provided in the appropriate instructions for the return filed for the taxable_year of the sale under sec_15a_453-1 elections after the due_date prescribed by law including extensions for filing the taxpayer’s return will be permitted only in those rare circumstances when the internal_revenue_service concludes that the taxpayer had good cause for failing to make a timely election under revrul_90_46 1990_1_cb_107 situation the internal_revenue_service does not consider a subsequent change_in_circumstances or law to be a good cause for failing to make a timely election out of the installment_method however in this case the increase in tax_rates became effective prior to the date your return was prepared and filed for year the cpa who knew of the tax_rate increase failed to inform you of the option to elect out of the installment_method based on your representations and the affidavits you have shown that had cpa informed you of the election out of installment_method reporting you would have elected out of the installment_method for the corp stock sale further you promptly filed this ruling_request after you realized that an election out had inadvertently not been made we have determined that your request for an extension of time to make the election out of the installment_method does not involve hindsight and that you have established good cause for an extension to file an election conclusion accordingly based on the facts presented and the representations made we grant you an extension to elect out of the installment_method for the sale of your corp stock to make the election out you must file i an amended_return for year for the full amount_realized on the sale of your stock in corp as provided in sec_1_1001-1 of the income_tax regulations and ii and amended_return for year if necessary reporting dollar_figure as the amount_realized in that year you must file these amended returns within the earlier of days of the date of this letter or the date upon which the statutory period for filing such amended_return would end except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter for example we do not express any opinion concerning whether you properly computed the amount_realized or the gain required to be recognized on the sale of corp stock you must attach a copy of this letter to any federal tax_return to which it is relevant if you file the amended returns electronically you may satisfy this requirement by plr-100909-15 attaching a statement to each of the amended returns that provides the date and control number of this letter_ruling this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination in accordance with the power_of_attorney on file with this office copies of this letter are being sent to your authorized representative sincerely michael j montemurro chief branch office of associate chief_counsel income_tax accounting
